Fourth Court of Appeals
                               San Antonio, Texas
                                    August 13, 2014

                                  No. 04-14-00262-CV

                            IN THE INTEREST OF I.G.R.

                From the 73rd Judicial District Court, Bexar County, Texas
                            Trial Court No. 2006-EM5-03919
                    Honorable Cathleen M. Stryker, Judge Presiding

                                        ORDER

     In accordance with this court’s memorandum opinion of this date, the appeal is
DISMISSED FOR LACK OF JURISDICTION. Costs of appeal are taxed against appellant.

      It is so ORDERED on August 13, 2014.


                                             _____________________________
                                             Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2014.

                                             _____________________________
                                             Keith E. Hottle, Clerk